DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawing Objections
The drawings are objected as failing to comply with 37 CFR 1.84 because:
The reference character “320” has been used to designate multiple parts in Fig. 3A.  The leftmost "320" should be --330--.  See ¶76.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahrner (US 9,194,955 B1) in view of Acevedo (US 2011/0148626 A1) and Konschak (US 2019/0324150 A1).
In regard to claim 1, Fahrner discloses:
receiving a current location (912, Fig. 9 or col. 9, lines 19-54) from a light electric vehicle of the fleet of light electric vehicles (102, 104, 106, Fig. 1A; col. 2, lines 43-50; col. 5, lines 16-19); 
determining that the current location of the light electric vehicle is within a location accuracy zone associated with a geographic location (172, Fig. 1A; No output from 920, Fig. 9; col. 5, lines 28-42; col. 6, line 45 to col 7, line 22; col. 15, lines 4-22) [where the location accuracy zone is the area outside the geofencing, where the geofencing area may be where the vehicle is authorized to go, and where the vehicle may be made inoperable or an electric shock may be initiated upon going outside of the geofencing]; 
transmitting the current location to a remote computing device (908, Fig. 9).
Fahrner fails to disclose receiving a reference location from a stationary reference point, wherein the stationary reference point is at least one of an operations depot associated with a fleet of light electric vehicles or a rechargeable battery kiosk for a rechargeable battery of the fleet of light electric vehicles; determining that the current location of the light electric vehicle is within a predetermined distance of a location accuracy zone associated with a geographic location; applying a location correction factor to the current location of the light electric vehicle to generate an updated location for the light electric vehicle, wherein the location correction factor is applied to the current location of the light electric vehicle based, at least in part, on the determination that the current location of the light electric vehicle is within the predetermined distance of the location accuracy zone, and wherein the location correction factor is based, at least in part, on the reference location; and transmitting the updated location to a remote computing device.
Acevedo teaches determining that a current location is within a predetermined distance of a location accuracy zone associated with a geographic location (¶25) [in order to provide a warning to a user before the user goes out of the geofencing].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to warn a user that the vehicle is close to being taken out of the authorized area of use so that a user does not inadvertently take the vehicle out of the authorized area and trigger the vehicle being made inoperable or the user receiving an electric shock.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the user is warned  that the vehicle is close to being taken out of the authorized area of use so that a user does not inadvertently take the vehicle out of the authorized area and trigger the vehicle being made inoperable or the user receiving an electric shock.
Konschak teaches receiving a reference location from a stationary reference point, wherein the stationary reference point is at least one of an operations depot associated with a fleet of electric vehicles or a rechargeable battery kiosk for a rechargeable battery of the fleet of electric vehicles; applying a location correction factor to the current location of the electric vehicle to generate an updated location for the electric vehicle, and wherein the location correction factor is based, at least in part, on the reference location (¶9-12; ¶43) [where the correction is to provide a highly accurate position].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide a highly accurate position of the vehicle when the current location of the electric vehicle is within the predetermined distance of the location accuracy zone so that the customer/user is not prevented from using the vehicle or given an electric shock when they have not used the vehicle in an unauthorized area (i.e. due to incorrectly determining a position near the unauthorized area is actually the unauthorized area).
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a determined position of high accuracy is determined when the current location of the electric vehicle is within the predetermined distance of the location accuracy zone so that the customer/user is not prevented from using the vehicle or given an electric shock when they have not used the vehicle in an unauthorized area.
In the combination, the location of the vehicle transmitted to remote computing device is the updated location.
In regard to claims 14-15, Fahrner discloses:
receiving a current location (912, Fig. 9 or col. 9, lines 19-54) of a light electric vehicle (102, 104, 106, Fig. 1A; col. 2, lines 43-50; col. 5, lines 16-19);
determining that the current location of the light electric vehicle is within a  location accuracy zone associated with a geographic location (172, Fig. 1A; No output from 920, Fig. 9; col. 5, lines 28-42; col. 6, line 45 to col. 7, line 22; col. 15, lines 4-22) [where the location accuracy zone is the area outside the geofencing, where the geofencing area may be where the vehicle is authorized to go, and where the vehicle may be made inoperable or an electric shock may be initiated upon going outside of the geofencing.
Fahrner fails to disclose determining that the current location of the light electric vehicle is within a predetermined distance from a location accuracy zone associated with a geographic location; requesting a reference location from a stationary reference point, wherein the stationary reference point is at least one of an operations depot associated with a fleet of light electric vehicles or a battery charging kiosk for a rechargeable battery of the fleet of light electric vehicles; generating a location correction factor based, at least in part, on the reference location; and applying the correction factor to the current location of the light electric vehicle to generate an updated current location of the light electric vehicle.
Acevedo teaches determining that a current location is within a predetermined distance of a location accuracy zone associated with a geographic location (¶25) [in order to provide a warning to a user before the user goes out of the geofencing].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to warn a user that the vehicle is close to being taken out of the authorized area of use so that a user does not inadvertently take the vehicle out of the authorized area and trigger the vehicle being made inoperable or the user receiving an electric shock.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the user is warned  that the vehicle is close to being taken out of the authorized area of use so that a user does not inadvertently take the vehicle out of the authorized area and trigger the vehicle being made inoperable or the user receiving an electric shock.
Konschak teaches requesting (¶75) a reference location from a stationary reference point, wherein the stationary reference point is at least one of an operations depot associated with a fleet of light electric vehicles or a battery charging kiosk for a rechargeable battery of the fleet of light electric vehicles; generating a location correction factor based, at least in part, on the reference location; and applying the correction factor to the current location of the light electric vehicle to generate an updated current location of the light electric vehicle (¶9-12; ¶43) [where the correction is to provide a highly accurate position].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide a highly accurate position of the vehicle when the current location of the electric vehicle is within the predetermined distance of the location accuracy zone so that the customer/user is not prevented from using the vehicle or given an electric shock when they have not used the vehicle in an unauthorized area (i.e. due to incorrectly determining a position near the unauthorized area is actually the unauthorized area).
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a determined position of high accuracy is determined when the current location of the electric vehicle is within the predetermined distance of the location accuracy zone so that the customer/user is not prevented from using the vehicle or given an electric shock when they have not used the vehicle in an unauthorized area.
In the combination, the location of the vehicle transmitted to remote computing device is the updated location.
In regard to claim 2, Fahrner further discloses altering a functionality of the light electric vehicle based, at least in part, on the location (col. 5, lines 28-42; col. 6, line 45 to line 22; col. 15, lines 4-22) [where the bicycle brakes are applied and/or gear shifting is made inoperable].  In the combination, the location is the updated location.
In regard to claim 4, Fahrner further discloses determining an anticipated route of the light electric vehicle (col. 22, lines 4-6).
In regard to claim 7, Fahrner further discloses transmitting the updated location to the remote computing device comprises transmitting the updated location to a remote computing system that is configured to perform storing the updated location associated with the light electric vehicle (514, Fig. 5; col. 10, line 63 to col. 11, line 1).
In regard to claim 16, Fahrner further discloses limiting a function of the light electric vehicle based, at least in part, on the current location of the light electric vehicle (col. 5, lines 28-42; col. 6, line 45 to line 22; col. 15, lines 4-22) [where the bicycle brakes are applied and/or gear shifting is made inoperable].  In the combination, the location is the updated current location.

Claims 3 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahrner, Acevedo, and Konschak, as applied to claims 1 and 14, and further in view of Keating (US 2016/0023636 A1).
In regard to claim 3, Fahrner further discloses the light electric vehicle being part of a fleet of rental vehicles (col. 2, lines 43-47; col. 7, lines 4-7; col. 12, lines 15-16 and 59-60; col. 15, lines 25-26).
	Fahrner fails to disclose [many of the details of fleet managing such as] the reference location is received in response to receiving a light electric vehicle use request.
	Keating teaches a light vehicle (¶47) use request from a user (305, Fig. 3) [and determining the position of the user (315, Fig. 3)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the details of the fleet management, in this case a renter gains access to a vehicle.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the renter gains access to the vehicle.
In the combination, in response to receiving a light electric vehicle use request, the position of the user is determined, and thus the user device will receive the reference location in order to determine correction to apply to the user's position to get a highly accurate user position.
In regard to claim 17, Fahrner fails to disclose [many of the details of fleet managing such as] preventing a use request from being transmitted to a light electric vehicle management system.
Keating further teaches access criteria for allowing a use request to be completed (320, Fig. 3; ¶85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include access criteria for allowing a use request to be completed into the combination in order to prevent a user from attempting to use the vehicle in a location accuracy zone/outside the geofencing, where the geofencing area.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being *that the user is prevented from attempting to use the vehicle in a location accuracy zone/outside the geofencing, where the geofencing area.
	In regard to claim 18, Fahrner further discloses:
the light electric vehicle being part of a fleet of rental vehicles (col. 2, lines 43-47; col. 7, lines 4-7; col. 12, lines 15-16 and 59-60; col. 15, lines 25-26); and 
a computing device associated with an individual (118, 176, Fig. 1A;  Fig. 3).
	Fahrner fails to disclose [many of the details of fleet managing such as] receiving a light electric vehicle use request from the computing device associated with an individual.
	Keating teaches receiving a light vehicle (¶47) use request from the computing device associated with an individual (305, Fig. 3; Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the details of the fleet management, in this case a renter gains access to a vehicle.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the renter gains access to the vehicle.
In regard to claim 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine whether the current location of the light electric vehicle is within the predetermined distance from the location accuracy zone occurs, as detailed in claim 14, in response to the receiving the light electric vehicle use request in order to warn a user that the vehicle is close to being taken out of the authorized area of use so that a user does not inadvertently take the vehicle out of the authorized area and trigger the vehicle being made inoperable or the user receiving an electric shock.
	In regard to claim 20, Fahrner further discloses determining whether the location accuracy zone is located along a route taken by the individual (172, Fig. 1A; 920, Fig. 9; col. 6, line 45 to col 7, line 22; col. 15, lines 4-22) [where the method will determine the user is in the location accuracy zone when the user reaches it along their route, or it will not determine the user is in the location accuracy zone if the user doesn't reaches it along their route].

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahrner, Acevedo, and Konschak, as applied to claims 1 and 14, and further in view of Loftus (US 9,448,083 B2).
In regard to claim 5, the combination fails to disclose determining an anticipated destination of the light electric vehicle based, at least in part, on a rider profile associated with a rider of the light electric vehicle.
Loftus teaches determining an anticipated destination of the an electric vehicle based, at least in part, on a rider profile associated with a rider of the electric vehicle (col. 6, lines 14-23; col. 7, lines 1-12) [where POIs are destinations associated with charging stations (i.e. the user goes with the vehicle to the charging station and the user can potentially go to the nearby POI, although the user may go to a POI before or after charging if they so choose), where the POIs are selected based on the rider's profile].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide to a user the location of a charger stations for when the vehicle needs charging, and to provide to the user recreation for when the vehicle is charging..
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the vehicle is charged and that the user is provided with recreation to perform while the vehicle is charging.
In regard to claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine whether the anticipated destination is associated with the location accuracy zone and inform the user in case the user decides to travel to the destination with the vehicle either before or after charging the vehicle, so that the user knows that is impermissible.

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahrner in view of Konschak and Keating.
In regard to claim 8, Fahrner discloses:
a light electric vehicle [of a fleet of light electric vehicles] (102, 104, 106, Fig. 1A; col. 2, lines 43-50; col. 5, lines 16-19);
a computing device associated with an individual (118, 176, Fig. 1A;  Fig. 3); 
at least one processor (801, Fig. 8); and 
a memory communicatively coupled to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations (803, Fig. 8), comprising: 
determining a light electric vehicle location for a light electric vehicle (906, Fig. 9);
providing the light electric vehicle location on a user interface of the computing device (118, 176, Fig. 1A; Fig. 3; col. 9, lines 19-54); and
	[the existence of location accuracy zone/unauthorized areas (172, Fig. 1A; No output from 920, Fig. 9; col. 5, lines 28-42; col. 6, line 45 to col 7, line 22; col. 15, lines 4-22) [where the geofencing area may be where the vehicle is authorized to go, where the area outside of the geofencing area is an areas where the vehicle is not authorized to go, and where the vehicle may be made inoperable or an electric shock may be initiated upon going outside of the geofencing].
Fahrner fails to disclose receiving a light electric vehicle use request from a computing device associated with an individual; determining a location of the individual based, at least in part, on the light electric vehicle use request; wherein the light electric vehicle location is associated with the location of the individual applying a location correction factor to the light electric vehicle to generate an updated light electric vehicle location for the light electric vehicle, the location correction factor being based, at least in part, on a reference location of a stationary reference point, wherein the stationary reference point is at least one of an operations depot associated with a fleet of light electric vehicles or a rechargeable battery kiosk for a rechargeable battery of the fleet of light electric vehicles; and providing the updated light electric vehicle location on a user interface of the computing device.
Konschak teaches applying a location correction factor to the electric vehicle to generate an updated electric vehicle location for the electric vehicle, the location correction factor being based, at least in part, on a reference location of a stationary reference point, wherein the stationary reference point is at least one of an operations depot associated with a fleet of electric vehicles or a rechargeable battery kiosk for a rechargeable battery of the fleet of electric vehicles (¶9-12; ¶43) [where the correction is to provide a highly accurate position].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide a highly accurate position of the vehicle when the current location of the electric vehicle is within the predetermined distance of the location accuracy zone so that the customer/user is not prevented from using the vehicle or given an electric shock when they have not used the vehicle in an unauthorized area (i.e. due to incorrectly determining a position near the unauthorized area is actually the unauthorized area).
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a determined position of high accuracy is determined when the current location of the electric vehicle is within the predetermined distance of the location accuracy zone so that the customer/user is not prevented from using the vehicle or given an electric shock when they have not used the vehicle in an unauthorized area.
In the combination, the updated light electric vehicle location of the vehicle is the location transmitted to the user interface of the computing device.
Keating teaches:
receiving a light vehicle (¶47) use request from a computing device associated with an individual (305, Fig. 3); 
determining a location of the individual based, at least in part, on the light vehicle use request (315, Fig. 3); 
wherein the light vehicle location is associated with the location of the individual (320, Fig. 3; ¶85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the details of the fleet management, in this case a renter gains access to a vehicle.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the renter gains access to the vehicle.
In regard to claim 9, Fahrner further discloses instructions for determining whether the light electric vehicle location for the light electric vehicle is associated with a location accuracy zone (172, Fig. 1A; No output from 920, Fig. 9; col. 5, lines 28-42; col. 6, line 45 to col 7, line 22; col. 15, lines 4-22) [where the location accuracy zone is the area outside the geofencing, where the geofencing area may be where the vehicle is authorized to go, and where the vehicle may be made inoperable or an electric shock may be initiated upon going outside of the geofencing].
In regard to claim 10, Fahrner further discloses the location accuracy zone is associated with a geographic area (172, Fig. 1A; No output from 920, Fig. 9; col. 5, lines 28-42; col. 6, line 45 to col 7, line 22; col. 15, lines 4-22) [where the location accuracy zone is the area outside the geofencing, where the geofencing area may be where the vehicle is authorized to go, and where the vehicle may be made inoperable or an electric shock may be initiated upon going outside of the geofencing]
In regard to claim 11, Fahrner further discloses instructions for determining whether the location of the individual is associated with a location accuracy zone (172, Fig. 1A; 920, Fig. 9; col. 5, lines 28-42; col. 6, line 45 to col 7, line 22; col. 15, lines 4-22) [where the location accuracy zone is the area outside the geofencing, where the geofencing area may be where the vehicle is authorized to go, and where the vehicle may be made inoperable or an electric shock may be initiated upon going outside of the geofencing, where the individual is associated with the location accuracy zone by using/riding the light electric vehicle when it does or does not go near/into the location accuracy zone].
In regard to claim 12, Fahrner further discloses instructions for determining whether the light electric vehicle location for the light electric vehicle is associated with a location accuracy zone (172, Fig. 1A; 920, Fig. 9; col. 5, lines 28-42; col. 6, line 45 to col 7, line 22; col. 15, lines 4-22) [where the location accuracy zone is the area outside the geofencing, where the geofencing area may be where the vehicle is authorized to go, and where the vehicle may be made inoperable or an electric shock may be initiated upon going outside of the geofencing]
In regard to claim 13, Konschak further teaches instructions for determining the location correction factor (¶9-12; ¶43).



The following reference(s) is/are also found relevant:
	Bobbitt (US 9,569,966 B2), which teaches a light vehicle use request (col. 5, lines 17-19).
	VanderZanden (US 2020/0058065 A1), which teaches restricting the operation of a light electric vehicle in a restricted area (Fig. 4B; ¶18; ¶36; ¶62).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648